                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

EPHRIAM B. ROBINSON,                         )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )      No.:   4:17-CV-69-TAV-SKL
                                             )
SABRINA PRICE,                               )
TIM LOCKEY, and                              )
AUSTIN SWING,                                )
                                             )
              Defendants.                    )


                                        ORDER

       For the reasons set forth in the memorandum opinion filed herewith, this pro se

prisoner’s complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED pursuant to

Fed. R. Civ. P. 41(b). Because the Court CERTIFIED in the memorandum opinion that

any appeal from this order would not be taken in good faith, should Plaintiff file a notice

of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3);

Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.

       IT IS SO ORDERED.

       ENTER:

                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT
